DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 10/22/2021. Claims 1-4 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-4 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the steps of forming a lower portion of a conductive plate on the first passivation layer, wherein a portion of the first passivation layer between the lower portion and the active layer has a second thickness smaller than the first thickness; forming a second passivation layer to cover the lower portion and the first passivation layer; forming a source via hole and a drain via hole in the second passivation layer and forming a source via hole and a drain via hole in the first passivation layer, the source via hole of the first passivation layer and the source via hole of the second passivation layer together exposing a portion of the active layer, and the drain via hole of the first passivation layer and the drain via hole of the second passivation layer together exposing another portion of the active layer, wherein the p-type doped layer is disposed between the source via holes and the lower portion, the lower portion is disposed between the p-type doped layer and the drain via holes; forming a source electrode in the source via holes; forming a drain electrode in the drain via holes; claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/9/21